Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in excerpts from independent claims 1, 5, 11, and 26:

(From claim 1): “wherein a first distribution box of the first heat exchanger and a second distribution box of the second heat exchanger are fluidically connected to one another via the distribution point; and wherein a first collection box of the first heat exchanger and a second collection box of the second heat exchanger are fluidically connected to one another via the collection point”

(From claim 5): “wherein the first heat exchanger and the second heat exchanger each include a distribution box, a collection box, a deflection box, and a tube block, the distribution box and the collection box arranged at a longitudinal end of the tube block and the deflection box arranged at another longitudinal end of the tube block such that the coolant is flowable through the respective heat exchanger according to a U-flow pattern”

(From claim 11): “wherein the distribution point fluidically connects a first distribution box of the first heat exchanger and a second distribution box of the second heat exchanger; and wherein the collection point fluidically connects a first collection box of the first heat exchanger and a second collection box of the second heat exchanger”

(From claim 26): “wherein the first heat exchanger and the second heat exchanger each include a distribution box, a collection box, and a tube block, the distribution box and the collection box arranged at opposite longitudinal ends of the tube block such that the coolant is flowable through the respective heat exchanger according to an I-flow pattern”

Somewhat similar motor vehicle cooling systems are known in the art, having first and second heat exchangers, connected with first and second circuits, and being cooled by a common airflow; for example, see the previous rejection of 23 March 2022 and Han et al. (US Pub No 2020/0116070), which is considered to be the closest prior art.
However, the structural limitations noted above provide sufficient limiting specificity so as to set the instant application apart from the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747